This is an appeal from an interlocutory decree overruling the appellant's demurrer to the bill of complaint and is controlled by Section 6079 of the Code of 1923. Said section provides that the appeals therein covered are to be taken within thirty days from the rendition of the decree. The decree here was rendered on August the 22nd and the appeal was taken September the 22nd. August has thirty-one days and the appeal was not taken within thirty days as required by the statute. Blackburn v. Huber Manufacturing Co., 135 Ala. 598,33 So. 160; Lide v. Park, 132 Ala. 222, 31 So. 360; Dennis et al. v. Currie, 142 Ala. 637, 38 So. 802; Boshell v. Phillips,207 Ala. 628, 93 So. 576.
This being a question of jurisdiction, the point must be taken by this court ex mero motu. The appeal is accordingly dismissed.
Appeal dismissed.
THOMAS, BROWN, and KNIGHT, JJ., concur.